Citation Nr: 0203992	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sarcoidosis.  

2. Entitlement to service connection for peripheral 
neuropathy.

3. Entitlement to service connection for a torn deltoid 
ligament of the right foot.  

4. Entitlement to an increased evaluation for service-
connected residuals of a fractured right iliac crest, 
currently rated as 10 percent disabling.  

5. Entitlement to an effective date prior to March 6, 2001, 
for assignment of a 10 percent evaluation for service-
connected scar of the right parietal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to October 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Written communications received 
from the veteran in January 1999 included expressions of 
disagreement with the RO's determination on the claims 
involving sarcoidosis, peripheral neuropathy, a torn right 
foot ligament and the proper evaluation for his service-
connected residuals of a fractured right iliac crest.  A 
statement of the case addressing all four issues was issued 
in March 1999, and a substantive appeal was received in April 
1999.  The veteran testified at a hearing before an RO 
hearing officer in May 1999.  

By rating decision in October 1999, the RO granted an 
increased evaluation of 10 percent for service-connected 
right iliac crest fracture, effective from October 30, 1997.  
However, this action did not constitute a full grant of the 
benefit sought as to that issue, and the matter therefore 
remains in appellate status.  See generally AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The Board notes that the veteran timely filed a notice of 
disagreement to a September 2000 rating decision on the issue 
of separate evaluations for his service-connected scars of 
the left forehead and right parietal area.  By decision in 
April 2001, the RO granted a separate 10 percent evaluation 
for the scar of the right parietal area, in addition to the 
10 percent evaluation for the scar of the left forehead.  The 
April 2001 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
separate evaluations for service-connected scars. 

The Board notes that in a letter received in May 1998, the 
veteran raised a claim for service connection for a heal bone 
spur in his left foot, as secondary to his hip fracture and 
torn deltoid ligament in his right foot.  Also, in a 
statement received in July 2001, the veteran indicated that 
he wished to seek service-connected disability benefits for 
degenerative joint disease of the neck, and increased 
evaluations for his service-connected scar of the right 
parietal area and dislocation of the temporomandibular joint.  
It is not clear what action, if any, has been taken with 
regard to these claims.  Therefore, the claims for service 
connection for a heal bone spur of the left foot and 
degenerative joint disease of the neck and claims for 
increased evaluation for service-connected right parietal 
scar and temporomandibular joint disability are referred to 
the RO for further development and adjudication, as 
necessary.  

The Board also notes that in a letter received in May 1998, 
the veteran indicated that he wished to seek service 
connection for metal staples in his chest which he claims are 
residuals of inservice surgical procedures accomplished in 
connection with sarcoidosis.  Service connection has already 
been established for a residual scar on the throat near the 
left clavicle status post biopsy for acute lung sarcoid.  
However, it is not clear that consideration has ever been 
given to any metal clips which remain in the veteran's chest 
which he claims are related to the biopsy.  Moreover, it 
appears from the record that review of the veteran's claim 
for sarcoidosis has not involved consideration of these metal 
staples.  Instead, the sarcoidosis claim has been denied in 
the past on the basis that there is no competent evidence of 
sarcoidosis.  Although clearly related in some respects to 
the sarcoidosis claim, the Board does not view the claims as 
inextricably intertwined because under the circumstances of 
this case it would appear that the Board's determination on 
the sarcoidosis issue would not necessarily preclude the 
veteran from prevailing on the claim based on the metal 
staples in the chest.  Since it does not appear that the RO 
has clearly adjudicated the matter of the metal chest 
staples, the Board believes that the veteran is entitled to a 
de novo review of the matter.  Accordingly, the veteran's 
claim of entitlement to service connection for retained metal 
staples in his chest is hereby referred to the RO for 
development and adjudication.  


FINDINGS OF FACT

1. By rating decision in June 1974, a claim by the veteran 
for service connection for pulmonary sarcoidosis was 
denied; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2. The evidence received since the June 1974 rating decision 
is not, either by itself or in connection with evidence 
previously of record, so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim of entitlement to service connection for 
sarcoidosis.

3. Peripheral neuropathy was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is peripheral neuropathy otherwise related 
to the veteran's active military service.  

4. The injury to the veteran's right foot during service was 
acute in nature and resolved without leaving residual 
disability; any current disability of the right foot is 
not related to the veteran's active military service.   

5. The veteran's service-connected residuals of a right iliac 
crest fracture are manifested by slight disability of the 
right hip with some pain on motion.  



CONCLUSIONS OF LAW

1. The June 1974 rating decision denying service connection 
for pulmonary sarcoidosis is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection 
for sarcoidosis.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3. Peripheral neuropathy was not incurred in or aggravated by 
the veteran's active military service, nor may peripheral 
neuropathy be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).

4. Residuals of a torn deltoid ligament of the right foot 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

5. The criteria for entitlement to an evaluation in excess of 
10 percent for residuals of service-connected right iliac 
crest fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5252, 5255 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA hospital, outpatient, 
laboratory, and examination reports and statements and 
testimony by the veteran.  It appears that all available 
pertinent evidence has been obtained.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service-connected disability benefits, 
reopening of a previously denied claim, and for evaluation of 
service-connected right iliac crest fracture.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

New & Material Evidence for Sarcoidosis

I. Factual Background

Service medical records prior to 1972 do not reference any 
findings of sarcoidosis.  A summary of a hospitalization in 
April 1972 for alcoholism includes a notation to the effect 
that all laboratory studies were within normal limits, except 
the chest X-ray, which revealed "bilateral hilar 
adenopathy."  There are no detailed medical records showing 
what treatment, if any, was provided in connection with these 
findings.  Brief clinical entries dated in 1972 and 1973 
refer to follow-up visits, but do not provide any details.  
An August 1973 chest x-ray was reported to be normal.  The 
veteran's discharge physical examination in October 1973 
noted no abnormalities of the lungs or chest.  However, a six 
inch scar in the throat area was reported. 

The veteran was hospitalized in March 1974 with diagnoses of 
history of pulmonary sarcoidosis, chronic obstructive 
pulmonary disease (COPD), and chronic bronchitis by history.  
The veteran provided a history of diagnosis of sarcoidosis in 
a July 1972 during hospitalization for chronic alcoholism.  
The examiner stated that the veteran had recovered from an 
episode of acute sarcoidosis.  

A VA examination was conducted in May 1974.  The veteran 
reported that sarcoid was found two years previous during 
service.  The veteran stated that a work-up conducted  in 
April 1974 which included bronchoscopy and pulmonary function 
tests were negative for sarcoid.  Chest X-ray examination 
revealed two metallic densities, and with the history of 
previous sarcoidosis, the examiner indicated these might have 
been metallic markers placed for progress of therapy.  The 
examiner provided a diagnosis of "Sarcoid, by history."  

By rating decision in June 1974, the RO denied service 
connection for pulmonary sarcoidosis on the basis that it was 
not found on examination.  

A history of pulmonary sarcoidosis was noted during 
hospitalization in May and June 1977.  No current findings 
were noted.  The veteran was again hospitalized in March 
1980.  A history of sarcoidosis, diagnosed in 1972 with "an 
abnormal chest X-ray and scaly node biopsy that was 
reportedly positive," was noted.  The veteran recalled no 
treatment for this condition and no records were available 
for review by the physician at hospitalization.  Chest 
examination revealed coarse breath sounds bilaterally, but 
was otherwise clear.  Chest X-ray examination revealed two 
metallic clips from previous surgical exploration and hilar 
structures were somewhat prominent bilaterally.  The pattern 
was reported to be not altogether suggestive of sarcoid.  
Tomograms revealed no definite evidence of sarcoid.  

The veteran filed a request to reopen his claim for service 
connection for sarcoidosis in March 1980.  The veteran noted 
that he was receiving treatment at the VA medical center (MC) 
for sarcoidosis.  In a claim, received in November 1982, the 
veteran mentions an increase in his sarcoidosis, indicating 
that the condition has moved to his joints and caused 
inflammation and pain.  In October 1997, the veteran again 
requested that his claim for service connection for 
sarcoidosis be reopened.  

The veteran was again hospitalized from March to August 1982.  
The veteran reported a history of sarcoidosis with surgery.  
Physical examination was not remarkable, with the exception 
of scars for the above surgery.  Chest X-ray examination was 
within normal limits with the presence of surgical clips in 
the mediastinum.  A diagnosis of sarcoidosis by history was 
reported.  Hospital records in February and March 1984 report 
a diagnosis of sarcoidosis, but no physical or laboratory 
findings to support this diagnosis.  

A reserve examination in September 1980 revealed no 
abnormalities of the lung and chest.  A history of a biopsy 
to rule out sarcoidosis in 1970 was noted.  On a report of 
medical history, completed in April 1986, the veteran denied 
a history of shortness of breath and chronic cough.  Another 
reserve examination in August 1991 noted a surgical scar over 
the right sternoclavicular joint, status post biopsy for 
sarcoid.  

Chest X-ray examination in May 1993 showed surgical clips at 
the sternal or mediastinal level with no significant change 
and no evidence of acute infiltrate.  Some calcification 
within the coracoclavicular ligament on the right side was 
noted.  On VA examination in April 1995, the lung fields were 
clear bilaterally.  Chest X-ray examination in June 1997 
showed mediastinal surgical clips with no evidence of acute 
lung infiltrates.  

In a letter received in May 1998, the veteran stated that 
during hospitalization in the summer of 1972, he was given a 
biopsy for sarcoidosis.  The veteran indicated that he did 
not know whether or not he had sarcoidosis.  The veteran 
stated that he was seeking service connection for the staples 
in his lungs, placed during the biopsy, as they caused him 
discomfort and irritation.  

A VA fee basis general medical evaluation was conducted in 
July 1998.  The veteran reported onset of his lung condition, 
including congestion, coughing, pain in the throat, in 1972.  
He stated that he was minimally affected by these symptoms.  
The veteran reported that a biopsy in 1972 ruled out 
sarcoidosis.  Physical examination of the lungs was within 
normal limits.  Chest X-ray showed clear lung fields with no 
evidence of mediastinal widening.  Surgical clips were 
present.  A radiographic impression of status post 
thoracotomy was provided.  The examiner provided a diagnosis 
of status post thoracotomy with lung biopsy.  No diagnosis of 
sarcoidosis was provided.  

On VA Agent Orange registry examination in August 1998, the 
lung fields were clear bilaterally with no rales or rhonchi.  
Chest X-ray examination showed no acute disease.  

At a hearing at the RO in May 1999, the veteran testified 
that he was hospitalized during service in the spring of 
1972.  He stated that X-rays during hospitalization showed 
spots on his lungs.  A biopsy was performed, but the veteran 
was unaware of the results of the biopsy.  Transcript p. 2.  
He stated that the staples placed during the biopsy caused 
him to have trouble with coughing.  He reported that he was 
treated for bronchitis in 1973 at a VA facility.  The veteran 
attributed his constant colds to the surgery performed during 
service.  Transcript p. 3.  The veteran stated that he was 
not currently under any treatment for sarcoid or any lung 
condition.  Transcript p. 4.  

II. Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as sarcoidosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As previously noted, a claim by the veteran of entitlement to 
service connection for sarcoidosis was denied by rating 
decision in June 1974.  The veteran was furnished notice of 
that determination, but a notice of disagreement was not 
filed to initiate an appeal.  Accordingly, the June 1974 
rating decision became final.  38 U.S.C.A. § 7105(c).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the claim will 
be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  In Hodge, 155 F.3d at 1363, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The veteran's pulmonary sarcoidosis was denied in June 1974 
on the basis that it was not shown on examination.  Since 
that time, the veteran has submitted VA hospital and 
outpatient treatment records, military reserve medical 
records, statements of the veteran and testimony at a hearing 
before an RO hearing officer.  The veteran admitted at the 
May 1999 hearing that he was not currently under any 
treatment for sarcoid or any lung condition.  Further, it 
appears that the veteran stated in May 1998 that he did not 
know whether or not he had ever been diagnosed with 
sarcoidosis.  The medical evidence submitted by the veteran 
contains only a single diagnosis of sarcoidosis.  This was 
listed as an Axis III diagnosis on a hospital summary 
documenting the veteran's psychiatric hospitalization in 
February, March and April 1984.  The Board notes that the 
records contain no clinical or special test findings or 
describe any treatment for this diagnosis.  In fact, 
admission examination at that time was described as 
unremarkable.  It therefore appears that the Axis III 
diagnosis was made based solely on a history of this 
condition provided by the veteran.  There is nothing to 
suggest that medical personnel in 1984 had any basis for 
diagnosing sarcoidosis as a current disability.  A notation 
which is shown to be based solely on history, without an 
independent basis to support such a finding, does not 
constitute competent medical evidence and does not enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 
3 Vet. App. 510, 513 (1992), in a determination as to whether 
the evidence is new and material.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

Based on the record, the Board must conclude that no evidence 
has been received since June 1974 which can be viewed as new 
and material.  The June 1974 determination was based on a 
finding that there was no evidence of sarcoidosis on 
examination.  None of the competent evidence received since 
that time suggests otherwise.  The Board therefore finds that 
no new and material evidence has been received to reopen the 
veteran's sarcoidosis claim.  

The Board recognizes that sarcoidosis is listed under 38 
C.F.R. § 3.309(a) as a chronic disease.  Therefore, if 
sarcoidosis had been medically diagnosed during service or 
within one year of discharge, then it would appear that the 
fact that some medical personnel may have referred to it as 
acute rather than chronic would not necessarily preclude 
service connection.  See 38 C.F.R. § 3.307(b).  However, the 
record in this case does not persuasively show that 
sarcoidosis was ever diagnosed (as acute or chronic) either 
during service or after service.  The evidence, although not 
clear, suggests that a biopsy was done during service to 
determine if the veteran did have sarcoidosis, but there is 
no competent evidence that the biopsy was positive for 
sarcoidosis.  In fact, on some occasions the veteran has 
indicated that either the biopsy ruled out sarcoidosis or 
that he was never given the results of the biopsy.  
Significantly, all of the post-service medical records 
referencing sarcoidosis either refer to this disorder by 
history, or are clearly based on history provided by the 
veteran without any independent clinical or special test 
findings to support a diagnosis of sarcoidosis.  

The Board stresses here that when a claim is filed for 
entitlement to service connection, whether on a direct basis 
or as secondary to a service-connected disability, there must 
be an initial finding of a chronic disability.  Although the 
veteran may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Further, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In sum, the Board finds that new and material evidence has 
not been received to reopen the veteran' sarcoidosis claim.  
It should be noted that the "benefit of the doubt doctrine" 
does not apply to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Service Connection for Peripheral Neuropathy

III. Factual Background

Service medical records do not document any neurological 
complaints or findings related to the lower extremities.  The 
veteran's discharge physical examination in October 1973, 
noted no neurologic abnormalities and no abnormalities of the 
upper or lower extremities were reported.  The Board also 
notes here that the veteran's DD Form 214 does not reference 
any service in Vietnam nor does the claims file include any 
service department evidence that he served in Vietnam.  

A VA examination was conducted in April 1995.  The examiner 
noted that the veteran had a diagnosis of sensory motor 
peripheral neuropathy of both lower limbs, presumed secondary 
to alcohol abuse.  Physical examination showed decreased 
sensation in the distal lower limbs with absent Achilles 
reflexes bilaterally, compatible with a peripheral 
neuropathy.  

In October 1997, the veteran filed an initial claim for 
service connection for peripheral neuropathy, identifying 
treatment only at the VA medical center.  In a July 1998 
psychiatric examination, the veteran acknowledged that he had 
never served in Vietnam.  

A VA fee basis general medical evaluation was conducted in 
July 1998.  The veteran reported peripheral neuropathy due to 
exposure to heavy metals, including lead and mercury, a high 
level of carbon monoxide and carbon dioxide with low oxygen 
content, service aboard nuclear submarines, and skin exposure 
to tetrachloride.  Physical examination showed a normal gait 
or limited function of standing or walking.  Peripheral 
pulses and neurological examination were normal.  The 
examiner provided a diagnosis of peripheral neuropathy with 
normal neurological examination.  

An examination for the Agent Orange registry was conducted in 
August 1998.  The examiner noted that the veteran had 
exposure to Agent Orange in 1964 when it was used as a 
defoliant in the United States.  The veteran's exposure was 
intense and led to watering and burning of the eyes.  The 
veteran's primary current complaint was bilateral lower limb 
peripheral sensory neuropathy.  The examiner indicated that 
the etiology of this condition was unknown.  The examiner 
concluded that the veteran had a history of substantial 
exposure to Agent Orange and a history of bilateral lower 
limb sensory neuropathy diagnosed in 1985, which had been 
slowly progressive.  In a follow-up letter, dated in August 
1998, the VAMC noted that the veteran served in Vietnam while 
Agent Orange was used as a defoliant.  The letter noted that 
the etiology for the veteran's bilateral lower limb 
peripheral sensory neuropathy was unknown.   

At the May 1999 hearing, the veteran testified that he had 
never been in Vietnam or stationed in the waters off Vietnam.  
The veteran stated that while serving on the United States 
Ship (U.S.S.) Alcor (AD 34) in 1974, he was assigned to apply 
defoliant to trees and shrubbery surrounding the submarine 
base in Charleston, South Carolina.  Transcript p. 7.  The 
veteran did not know what the defoliant was, but noted that 
the white containers had orange writing and stripes on them.  
He also reported exposure to zinc, various gasses, hydrogen 
gasses, and carbon tetrachloride.  Transcript p. 8.  He was 
first diagnosed with peripheral neuropathy in 1987 at a VA 
facility.  Transcript p. 7.  He stated that he could not walk 
more than a block without resting due to pain in his legs.  
Transcript p. 8.  

IV. Analysis

For purposes of the peripheral neuropathy issue, the Board 
notes that the following diseases shall be service-connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus; and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2), as 
amended by Veterans Education and Benefits Expansion Act 
(VEBEA) of 2001, Pub. L. No. 107-103, § 201(b); 38 C.F.R. § 
3.309(e) (2001), as amended effective July 8, 2001; 
66 Fed. Reg. 23166-23169 (May 8, 2001).  To be subject to the 
presumption, acute and subacute peripheral neuropathy must 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was expose to 
an herbicide agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The record contains no evidence that the veteran served in 
Vietnam or in the waters offshore.  The veteran has 
specifically denied any service in or near Vietnam.  
The Board notes that the August 1998 letter from the VAMC 
noted service in Vietnam.  However, such is not supported by 
the military records and has been specifically denied by the 
veteran.  The veteran alleges that he was exposed to Agent 
Orange or another defoliant during service in Charleston, 
South Carolina.  However, even assuming for the sake of 
argument that such report is accurate, the presumption is 
still not for application as the veteran was not diagnosed 
with peripheral neuropathy until the mid-1980s, more than ten 
years after his discharge from service.  

Notwithstanding the presumption, the Federal Circuit has held 
that specific VA regulations which provide for presumptive 
service connection do not preclude an appellant from 
establishing service connection with proof of actual, direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1995) 
(presumptive diseases due to radiation exposure).  Therefore, 
the Board must also consider the claim for service connection 
for peripheral neuropathy on a direct basis.  

It appears that the veteran was diagnosed with peripheral 
neuropathy in 1987.  The Board notes that the record of this 
initial diagnosis is not of record, but the record contains 
substantial records of treatment for this condition and three 
VA examinations addressing the etiology of this condition.  
The initial diagnosis record is not necessary to the decision 
in the instant case.  At discharge from active military 
service, no neurological abnormalities were demonstrated, and 
there is no competent evidence that acute or subacute 
peripheral neuropathy were manifest to a degree of 10 percent 
or more within a year after the last time he claims he was 
exposed to an herbicide agent during service.    

The record contains two medical opinions as to the possible 
etiology of the veteran's current peripheral neuropathy.  The 
VA examiner in April 1995 indicated that the condition was 
presumed to be secondary to the veteran's alcohol abuse.  
Additionally, the VA examiner conducting the Agent Orange 
registry evaluation in August 1998, although noting the 
reported exposure to Agent Orange, indicated that the 
etiology of the veteran's peripheral neuropathy was unknown.  
The record contains no medical opinion attributing the 
veteran's peripheral neuropathy to any incident of his active 
military service including his reported exposure to various 
substances.  The Board finds that the evidence preponderates 
against a finding that the veteran's peripheral neuropathy is 
related to his active military service or to the claimed 
exposure to various substances during service.   

Service Connection for Torn Deltoid Ligament of the Right 
Foot

V. Factual Background

The veteran's service medical records show treatment at the 
Charleston Naval Hospital for (among other things) a right 
ankle sprain in January 1969 after a fall.  An x-ray was 
within normal limits.  A short leg cast was applied.  The 
veteran was subsequently discharged to duty.  Service medical 
records also show treatment at a Naval medical facility in 
New London in June 1970 for a sprained left ankle, not the 
right. On a subsequent examination in July 1971, the 
veteran's lower extremities were clinically evaluated as 
normal.  No abnormalities of the feet were noted at the time 
of the veteran's discharge physical examination in October 
1973.  

At a VA examination in May 1974, the veteran reported a 
history of torn ligaments in the right foot.  X-ray 
examination of the right foot and ankle were negative.  
The examiner provided no diagnoses relevant to the right 
foot.  

An enlistment examination in September 1980 noted no 
abnormalities of the feet or lower extremities and the 
veteran denied a history of foot trouble.  On a report of 
medical history, completed in April 1986, the veteran 
reported a history of a torn tendon in the right foot in 
1970.  The examiner noted no current symptoms.  

In October 1997, the veteran filed an initial claim for 
service connection for torn deltoid ligament of the right 
foot, identifying treatment only at the VA medical center.

A VA fee basis general medical evaluation was conducted in 
July 1998.  The veteran reported that he sustained a torn 
ligament in the right foot in 1972.  He noted current 
symptoms of pain, weakness, stiffness without recurrent 
subluxation associated with swelling, inflammation and 
instability, fatigue, and lack of endurance.  Physical 
examination of the right ankle showed dorsiflexion to 
20 degrees with pain throughout and plantar flexion to 45 
degrees.  X-ray examination of the right ankle revealed no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality and the regional soft tissues appeared 
normal.  The examiner provided a diagnosis of status post 
right ankle ligamentous tear, status post closed reduction 
with pain, abnormal range of motion.  The examiner also 
diagnosed a diagnosis of right plantar spur.  

In his notice of disagreement, received in January 1999, the 
veteran stated that he was treated for a torn deltoid 
ligament of the right foot at the Charleston Naval Hospital 
in 1968 and again at the submarine base in New London, 
Connecticut in 1970.  

At the May 1999 hearing, the veteran testified that he 
initially injured his right foot in 1966 when he fell from a 
height, and twisted and snapped it.  He stated that he was in 
a cast for about eight weeks.  He reported a re-injury in 
1970 in an automobile accident, and stated that he was in a 
cast for about 10 weeks.  Transcript p. 9.  

VI. Analysis

The Board first notes that the veteran indicated in his 
notice of disagreement that he was treated for a right foot 
problem at the Charleston Naval Hospital in 1968 and at a 
military medical facility in New London in 1970.  With regard 
to treatment at the Charleston Naval Hospital, service 
medical records do show treatment at that facility in 1969 
(not 1968) for a right ankle injury.  Further, the veteran's 
reference to treatment at in New London in 1970 appears to be 
incorrect to the extent that service medical records actually 
show that treatment at that facility in 1970 was for left 
ankle strain, not any right ankle or foot problems.  It 
therefore appears that the accuracy of the veteran's 
recollection of these events has been affected to some degree 
by the passage of time.  The Board has reviewed the claims 
file and it does not appear that there are any missing 
service medical records to warrant additional search for 
records.  In fact, the RO did request a subsequent search for 
any other available records in 1999, but it was reported that 
no additional records are available. 

At any rate, the veteran's assertion that he injured his 
right lower extremity during service is in fact supported to 
the extent that service medical records do note a right ankle 
sprain in January 1969.  However, subsequent service medical 
records contain no evidence of ongoing right ankle 
disability.  Significantly, it appears that his right lower 
extremity was considered to be normal on subsequent clinical 
examinations during service.  

The record contains no post-service evidence of a continuing 
right foot disability for many years after service.  Based on 
the totality of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that any 
current right ankle disorder is related to the right ankle 
sprain treated in January 1969 during service.  It appears 
that the 1969 sprain was acute in nature and resolved without 
leaving any residual disability as demonstrated by the 
essentially negative medical reports for many years 
thereafter.  The weight of the evidence is against a finding 
that any current right ankle problems are related to the 
inservice sprain many years before. 

Evaluation of Residuals of a Fractured Right Iliac Crest

VII. Factual Background

The veteran sustained a fractured right iliac crest in an 
automobile accident in 1970.  By rating decision in June 
1974, service connection was established for healed fracture 
of the right iliac crest with moderate malunion and with no 
apparent abnormality of function with a noncompensable 
evaluation, effective from October 5, 1973.  

In October 1997, the veteran filed a claim for increased 
evaluation for his service-connected conditions, including 
residuals of the fracture of the iliac crest.  

A VA fee basis general medical evaluation was conducted in 
July 1998.  The veteran reported that he suffered from 
limited motion and pain and locking, due to the fractured 
iliac crest, as well as limited ambulation.  He stated that 
he had weakness, stiffness, swelling, and inflammation.  
Physical examination revealed a normal gait with no limited 
function of standing or walking.  Range of motion testing of 
the hips revealed extension to 30 degrees with pain 
throughout.  Adduction was to 25 degrees, abduction to 45 
degrees, rotation to 60 degrees and internal rotation to 20 
degrees.  The examiner noted no evidence of inflammation, 
redness, heat, drainage, effusion, swelling tenderness, 
deformities, and no sign of osteomyelitis.  The examiner 
provided a diagnosis of right iliac crest fracture.  

On Agent Orange registry examination in August 1998, the 
examiner noted full and normal range of motion of the hip 
joints with some decreased internal and external rotation of 
the right hip due to degenerative joint disease of the hip.  

At the May 1999 hearing, the veteran testified that his right 
hip locked.  He reported weakness and pain in the leg.  
Transcript p. 11.  

VIII. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board finds that, although 
there is no specific diagnostic code for residuals of a 
fracture of the iliac crest, the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of limitation of motion of 
the thigh or impairment of the femur under Diagnostic Codes 
5252 and 5255.  See 38 C.F.R. § 4.20.

Under the Schedule, limitation of flexion of the thigh 
warrants a 10 percent evaluation if limited to 45 degrees; 20 
percent if limited to 30 degrees; 30 percent if limited to 20 
degrees; and 40 percent if limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Normal hip flexion is from 0-
125 degrees and normal hip abduction is from 0-45 degrees.  
38 C.F.R. § 4.71, Plate II.  Impairment of the femur with 
fracture of the shaft or anatomical neck warrants an 80 or 60 
percent evaluation with malunion.  A 60 percent evaluation is 
warranted for fracture of the surgical neck with false joint.  
Malunion of the femur is evaluated at 30 percent with marked 
knee or hip disability, 20 percent with moderate knee or hip 
disability; and 10 percent with slight knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

In the instant case, the VA examinations do not show the 
extent of limitation of motion that would warrant an 
evaluation in excess of 10 percent based on limitation of 
motion.  Although the veteran noted pain, weakness, and 
locking of the right hip, the VA examiner in July 1998 noted 
no inflammation, redness, heat, drainage, effusion, swelling, 
tenderness, or other deformity.  The examination noted 
negative findings for many of the criteria enumerated in 
DeLuca, except pain on motion.  The Board finds that the pain 
on motion does not result in additional functional loss so as 
to result in the degree of limitation of motion required for 
an evaluation in excess of 10 percent.  The Board finds that 
the evidence preponderates against an evaluation in excess of 
10 percent based on limitation of motion of the right hip 
joint.  

The veteran has reported some subjective complaints due to 
his right iliac crest fracture.  The Board finds these 
complaints to be most analogous to a slight disability of the 
hip due to the right iliac crest fracture.  The Board notes 
again the findings of the July 1998 VA examination showing 
normal gait, no limitation of standing or walking.  Full and 
normal range of motion was noted on the examination in August 
1998.  No other objective signs of disability were noted.  
The evidence preponderates against a finding that the 
veteran's residuals of a right iliac crest fracture results 
in more than slight hip disability by analogy.  Further, 
there is no evidence of symptoms analogous to those for which 
evaluations are awarded for malunion or fracture of the 
femur.  


ORDER

The appeal is denied as to all issues.


REMAND

As noted in the Introduction section of this decision, an 
April 2001 rating decision assigned a separate 10 percent 
disability evaluation for a service-connected right parietal 
scar, effective March 6, 2001.  In a September 2001 written 
communication, the veteran expressed disagreement with the 
assignment of an effective date of March 6,  2001.  It does 
not appear, however, that a statement of the case has been 
issued as to this issue.  Whereas in the past the Board would 
refer such a matter to the RO, the Court has made it clear 
that the proper remedy is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED to the RO for the 
following:

The RO should undertake appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, in 
response to the September 2001 notice of 
disagreement initiating an appeal on the 
issue of entitlement to an effective date 
prior to March 6, 2001, for a separate 10 
percent evaluation for service-connected 
scar of the right parietal area.  
The veteran and his representative should 
be notified of the requirement that a 
timely substantive appeal must be received 
to complete the appeal as to those issues.  
If, and only if, a substantive appeal is 
timely received, the case should be 
returned to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



